Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Harris on 05/17/2022.
The application has been amended as follows: 
1. (Currently Amended) A method for identifying occupant-specific settings for a vehicle, the method comprising: 
detecting a presence of vehicle occupant without detecting an identification of a particular vehicle occupant; 
collecting biometric occupant data of the detected vehicle occupant; 
assembling a descriptor based on at least part of the collected occupant data;
storing the descriptor in a database; 
updating a cluster of descriptors in the database based on the assembled descriptor, wherein descriptors grouped in the cluster are close to each other, and wherein the cluster corresponds to the detected vehicle occupant;
calculating  a distance of the assembled descriptor to each cluster in the database;
 comparing the calculated distance with a threshold value; and 
if the calculated distance does not exceed the threshold value:
 - selecting the best matching cluster stored in the database; and 
- calculating a vehicle setting based on the best matching cluster
	wherein calculating a vehicle setting comprises:
		-retrieving at least one cluster item of the best matching cluster from the database, each cluster item including at least one vehicle setting, and 
		-calculating at least one occupant-specific vehicle setting based on the at 
		least one cluster item. 


2. (Previously Presented) The method according to claim 1, wherein updating a cluster of descriptors comprises calculating a distance between the assembled descriptor and at least one further descriptor stored in the database, and/or associating the assembled descriptor with a cluster defined by the at least one further descriptor, if the distance falls below a predefined threshold.  
3. (Currently Amended) The method according to claim 1, wherein the biometric occupant data comprises strong biometric data, in particular facial feature data, and/or speech data, 
4. (Previously Presented) The method according to claim 1, wherein at least the steps of collecting biometric occupant data, assembling a descriptor, storing the descriptor, and updating the cluster of descriptors are performed automatically without user initiation and/or user intervention.  
5. (Previously Presented) The method according to claim 1, further comprising: associating  the descriptor with at least one current vehicle setting, Atty. Docket No.: WW-029053 US ORD Page 5 wherein storing the descriptor comprises storing the descriptor in association with the at least one vehicle setting.  
6. (Canceled).
7. (Currently Amended) The method according to claim 1, wherein the selecting of the best matching cluster includes selecting a cluster having the smallest distance to the assembled descriptor.  
8. (Currently Amended) The method according to claim 1, further comprising: - adjusting  at least one vehicle item based on the calculated vehicle setting.  
9. (Canceled). 
10. (Currently Amended) The method according to claim 1, wherein calculating at least one occupant-specific vehicle setting comprises: 
- determining a latest stored vehicle setting, 
- calculating an average of a predefined number of vehicle settings of the retrieved at least one cluster item, Atty. Docket No.: WW-029053 US ORD Page 6 
- calculating a median of a predefined number of vehicle settings of the retrieved at least one cluster item, 
- calculating a mode of a predefined number of vehicle settings of the retrieved at least one cluster item, and/or 
- determining a vehicle setting based on a sensor data.  
11. (Currently Amended) A non-transitory computer-readable medium configured to store executable instructions that, when executed by a processor, cause the processor to perform the method according to claim 1.  
12. (Previously Presented) A vehicle comprising: a processor; a storage device including a database; and at least one adjustable vehicle item configured to assume a particular setting, wherein the processor is configured to perform the method according to claim 1.  
13. (Previously Presented) The vehicle according to claim 12, further comprising: at least one sensor configured to sense the biometric occupant data.  
14. (Currently Amended) The vehicle according to claim 13, wherein the at least one sensor comprises a camera, a microphone, and/or a weight sensor
15. (Previously Presented) The vehicle according to claim 12, wherein the processor is further configured to detect  a vehicle occupant; collect  biometric occupant data of the detected vehicle occupant; assemble a descriptor based on at least part of the collected occupant data ; store the descriptor in a database; and  Atty. Docket No.: WW-029053 US ORD Page 7 update a cluster of descriptors in the database based on the assembled descriptor, wherein descriptors  grouped in the cluster are close to each other, and wherein the cluster corresponds to the detected vehicle occupant, each time the vehicle starts a journey.

Allowable Subject Matter
Claims 1-5,7-8, and 10-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the closest prior art of record was identified in the European rejection of 06/12/2019 as WO 2013/101054 and WO 2015/022838 (both cited in the IDS, cited in the European rejection as D1 and D2 respectively). As persuasively argued in the European counterpart sent 10/28/2019, none of the prior art of record teaches the limitations as amended above with the Examiner’s amendment. The persuasive arguments are copied below. 

    PNG
    media_image1.png
    649
    690
    media_image1.png
    Greyscale


Thus claim 1 as amended is allowable over the art of record. Claims 2-5, 7-8, and 10-15 are allowable at least due to their dependency on the allowable base claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached 892 notice of references cited.
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B STREGE whose telephone number is (571)272-7457. The examiner can normally be reached M-F 9-5 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN B STREGE/           Primary Examiner, Art Unit 2669